Third District Court of Appeal
                                State of Florida

                           Opinion filed August 1, 2018.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D18-1351
                          Lower Tribunal No. 93-28436C
                              ________________

                                 Willie Rogers,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.

      A Case of Original Jurisdiction – Habeas Corpus.

      Willie Rogers, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.

Before LAGOA, EMAS and FERNANDEZ, JJ.

      PER CURIAM.

      Willie Rogers petitions this court for a writ of habeas corpus contending that

the application of procedural bar by law of the case and collateral estoppel resulted

in a manifest injustice and denial of due process to him.         We deny without

discussion.
2
                                 ORDER TO SHOW CAUSE

      Furthermore, as it appears that Rogers has submitted multiple pro se post-

conviction motions, petitions, or appeals in this Court,   1   all of which have been

meritless, we order Rogers to show good cause within thirty (30) days why this

Court should not prohibit him from submitting further pro se appeals, petitions,

motions or other proceedings related to circuit court case number 93-28436C,

unless such pleadings are signed by an attorney who is a duly licensed member of

the Florida Bar in good standing. After this order to show cause and giving Rogers

an opportunity to respond, this Court may prevent such further filings. State v.

Spencer, 751 So. 2d 47 (Fla. 1999).

      Additionally, and absent a showing of good cause, this Court may issue an

order to be forwarded to the Florida Department of Corrections for its

consideration of disciplinary action, including the forfeiture of gain time. See §

944.279(1), Fla. Stat. (2017).

      Denied. Order to show cause issued.




1 See 3D18-145; 3D17-2273; 3D17-2173; 3D17-1972; 3D17-1572; 3D17-1571;
3D17-229; 3D16-2594; 3D16-1801; 3D11-1898; 3D05-2643 and 3D05-1932.

                                        3